Citation Nr: 1225225	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-05 932	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an effective date earlier than February 9, 2005, for the grant of service connection for lumbar spine disability, cervical spine disability, and right hip disability.

2.  Whether the calculation of the combined evaluation of 60 percent made in an April 2008 rating decision was proper.



ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from January 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision that was issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board notes that this rating decision granted service connection for residuals of trauma, degenerative changes, lumbar spine with muscular pain, evaluated as 20 percent disabling; residuals of trauma, cervical spine degenerative changes, evaluated as 10 percent disabling; and trochanteric bursitis, right hip, evaluated as 10 percent disabling.  An effective date of February 9, 2005, was assigned for the grant of service connection for these disabilities.  Furthermore, with the addition of these service-connected disabilities, the Veteran's combined disability rating was increased to 60 percent.

In a Notice of Disagreement received in June 2008, in addition to disagreeing with the assignment of February 9, 2005, as the effective date for the grant of service connection for these disabilities, the Veteran disagreed with the 60 percent combined rating assigned for his service-connected disabilities arguing that the calculation was incorrect-that it should be 80 percent.  In the Statement of the Case issued in November 2008, the RO addressed both the earlier effective date claims and the combined rating claim.  The Veteran perfected his appeal in December 2008 by filing a VA Form 9 on which he checked that he wanted to appeal all of the issues listed on the Statement of the Case.  In addition, in a statement submitted with his VA Form 9, the Veteran argued against the 60 percent combined disability rating.  For some reason, however, the issue of the correctness of the 60 percent combined rating was not certified to the Board.  Nevertheless, the Board finds that this issue has been perfected for appeal and it has jurisdiction to consider it.  The Board further finds that no additional development or assistance is required and, therefore, it may proceed to adjudicate that issue.  Consequently, this issue has been added to this appeal as indicated on the title page and a decision is set forth below.


The Board further notes that, in a June 2010 rating decision, the RO granted a 30 percent disability rating for the Veteran's service-connected bilateral hearing loss effective May 7, 2010; granted service connection for residuals of a traumatic brain injury, which was evaluated as 10 percent disabling, effective December 10, 2008; and granted service connection for headaches, which was evaluated as noncompensably disabling, effective March 31, 2010.  In July 2010, the Veteran filed a Notice of Disagreement as to the following issues:  (1) the effective date of the award of a 30 percent disability rating for service-connected bilateral hearing loss, (2) the assignment of a 10 percent disability rating for the service-connected residuals of a traumatic brain injury, (3) the effective date assigned for the grant of service connection for residuals of a traumatic brain injury, (4) the assignment of a noncompensable disability rating for service-connected headaches, and (5) the effective date assigned for the grant of service connection for headaches.  In August 2011, the RO issued a Statement of the Case as to these appealed issues.  The Veteran had 60 days from the date of issuance of the Statement of the Case to submit a substantive appeal (to include a VA Form 9).  The record available to the Board in the claims file and in Virtual VA does not reflect that an appeal was filed.  Consequently, these issues are not on appeal before the Board.


FINDINGS OF FACT

1.  The Veteran initially filed a claim for service connection for a back condition in May 1984, but he failed to respond to VA's July 1984 letters requesting that he submit additional information and evidence within one year; the RO treated the claim as abandoned.

2.  The Veteran did not file a new claim for service connection for a back disorder until February 9, 2005.

3.  Claims for service connection for a cervical spine disorder and a right hip disorder were not received prior to February 5, 2009.

4.  Applying the combined ratings table at 38 C.F.R. § 4.25, the Veteran's service-connected disabilities at the time the April 2008 rating decision on appeal was issued and service connection was granted for residuals of trauma, degenerative changes, lumbar spine with muscular pain; residuals of trauma, cervical spine degenerative changes; and trochanteric bursitis, right hip, yielded a combined rating of 60 percent and no higher.


CONCLUSIONS OF LAW

1.  The criteria for award of an effective date earlier than February 9, 2005, for service connection for lumbar spine disability, cervical spine disability, and right hip disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.158, 3.159, 3.160 and 3.400 (2011).

2.  A combined disability rating of 60 percent for the Veteran's service-connected disabilities as of the issuance of the April 2008 rating decision was a proper calculation.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date Claims

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  Congress has provided that, unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  It further provides an exception to the general rule if an application for disability compensation is received within one year from discharge or release from service, the effective date of an award of disability compensation shall be the day following the date of the veteran's discharge or release from service.  38 U.S.C.A. § 5110(b)(1).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim will be the day following service or date entitlement arose if the claim for service connection is received within one year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  Id.  

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a).  Section § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court), has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998). 

In the present case, the Board notes that the claims file demonstrates that the Veteran filed an initial informal claim for service connection for a "back condition" in May 1984 and a formal application for compensation for the same disorder in July 1984.  Thereafter, in July 1984, the RO sent to the Veteran a letter advising him that, before further action could be taken on his claim, it was necessary for him to submit additional evidence to show that his claimed disability had been treated since his discharge from service.  He was advised that he should submit any evidence or information as soon as possible but that, if not received within one year from the date of this letter, any benefits he may be entitled to may not be paid for any period before the date of the receipt.  He did not respond to the letter.  In addition, in a letter dated in August 1984, the RO requested that the Veteran complete and return GSA Form 7160 to aid the Service Department in locating his service records.  Again, the Veteran did not respond.

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a) (1984).  See also, McColley v. West, 13 Vet. App. 553, 555-57 (2000).

Consequently, because the Veteran failed to respond to the RO's requests for additional evidence and to complete and return the GSA Form 7160 within one year from the date of those letters, the Veteran's May/July 1984 application for service connection for a "back condition" is deemed to have been abandoned.  Consequently, pursuant to 38 C.F.R. § 3.158(a), the effective date shall not be earlier than the date of filing of the new claim upon which entitlement for the benefit is found.  In the present case, that date is February 9, 2005, when the RO received the Veteran's formal application for entitlement to service connection for multiple disabilities to include a back disability.  Hence, the Board finds that an effective date earlier than February 9, 2005, for the grant of service connection for residuals of trauma, degenerative changes, lumbar spine with muscular pain, is not warranted.

As for the claims for an earlier effective date for the grant of entitlement to residuals of trauma, cervical spine degenerative changes, and trochanteric bursitis, right hip, the Board finds that the record clearly demonstrates that no informal or formal claim was submitted to the RO prior to February 9, 2005.  Thus, based on a plain reading of the statute, February 9, 2005, is the appropriate effective date for the grant of service connection because it is the date of receipt of the first claim for compensation for these disabilities and was not received within one year of the Veteran's discharge from service.  38 U.S.C.A. § 5110(a) and (b); 38 C.F.R. § 3.400(b)(2)(i).

The Veteran, however, argues that the laws and regulations support a retroactive award to the date it can be ascertained that there was an injury to a compensable degree, and that, even in the absence of some official record, the evidentiary threshold is lowered for a combat veteran and his assertions are presumed to be correct and acceptable retroactively.  The Veteran contends that the law and regulations provide that any record of hospitalization, surgery treatment in the field or elsewhere will be treated as an "OFFICIAL APPLICATION FOR BENEFITS."  In short, the Veteran contends that the date he was treated in Vietnam for his injuries should be the date of his "informal claim" for service-connected benefits and this should be the effective date of his awards.  (See the Veteran's statement attached to his VA Form 9 submitted in December 2008.)

The Veteran's contentions essentially argue that his service treatment records for his injuries incurred in Vietnam should be treated as informal claims under 38 C.F.R. § 3.157.  This regulation provides that the effective date of pension or compensation benefits, if otherwise in order, will be the date of receipt of a claim or the date when entitlement arose, whichever is the later.  38 C.F.R. § 3.157(b).  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.  Id.  Acceptance of a report of examination or treatment as a claim for increase or to reopen is subject to the requirements of § 3.114 with respect to action on Department of Veterans Affairs initiative or at the request of the claimant and the payment of retroactive benefits from the date of the report or for a period of one year prior to the date of receipt of the report.  Id.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the enumerated records will be accepted as an informal claim for increased benefits or an informal claim to reopen. 38 C.F.R. § 3.157(b)(1).  In addition, receipt of one of the enumerated records will be accepted as an informal claim in the case of a retired member of a uniformed service whose formal claim for pension or compensation has been disallowed because of receipt of retirement pay.  Id.  The evidence listed will also be accepted as an informal claim for pension previously denied for the reason the disability was not permanently and totally disabling.  Id.

In general, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  There is no provision in the law requiring a showing that the disability has manifested to a compensable degree for direct service connection to be granted.  

In contrast, service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a compensable degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Thus, it is presumptive service connection under appropriate regulations that require that a compensable degree be met before service connection is warranted.

In the present case, the Board notes that the Veteran was granted service connection for his lumbar spine disability, cervical spine disability and right hip disability on a direct basis.  Consequently, whether these disabilities had manifested to a compensable degree was not an element to be considered in the grant of service connection and has no bearing on the issue of the assignment of an appropriate effective date.

Furthermore, the Veteran's statement that, in the absence of some official record, the evidentiary threshold is lowered for a combat veteran and his assertions are presumed to be correct and acceptable retroactively misapplies the law.  The Board finds that this statement is referring to what is commonly known as the "combat presumption."  The law and regulations provide that, in the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  (Emphasis added.)  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Pertinent case law provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability and that a veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service, which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  

Based on the above, it is clear that the combat presumption only applies to assist a combat veteran when he is trying to establish service connection for a disability.  It does not apply to assist a combat veteran in establishing the effective date of the grant of service connection.  The Board acknowledges the Veteran was in combat in Vietnam and that he is in receipt of a Purple Heart.  There is nothing in the law or regulations, however, providing a lower evidentiary threshold for combat veterans in establishing the effective date for the grant of service connection.

Furthermore, with regard to the application of § 3.157, the Federal Circuit has held that "[a]ny such informal claim must be for a condition that not only has been the subject of a prior claim, but the condition must also have been previously found to be service connected."  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  The Court has further held that the provisions of 38 C.F.R. § 3.157(b) apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  See Sears v. Principi, 16 Vet. App. 244, 247 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Finally, the Court has held that an effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377 (1999).

Consequently, the law is clear that the provisions as to informal claims in 38 C.F.R. § 3.157(b) applies to claims where service connection has already been established (i.e., an increased disability rating claim).  In the present case, the Veteran's claims had not been previously adjudicated and service connection had not been previously established.  Consequently, the Veteran cannot rely upon the informal claim provisions of 38 C.F.R. § 3.157(b) to obtain an earlier effective date for the grant of service connection.  

The Board accepts that the Veteran believes that he is entitled to an earlier effective date; however, Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.  In the present case, those laws and regulations prohibit the assignment of an effective date earlier than February 9, 2005, for the grant of service connection for residuals of trauma, degenerative changes, lumbar spine with muscular pain; residuals of trauma, cervical spine degenerative changes; and trochanteric bursitis, right hip.  

II.  Combined Rating of 60 Percent

In an August 2005 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling; tinnitus evaluated as 10 percent disabling; and hearing loss evaluated as 0 percent disabling.  The grant of service connection was made effective February 9, 2005, the date the Veteran's application for compensation was received by the RO.  The combined disability rating assigned for these service-connected disabilities was 40 percent.

In an April 2008 rating decision issued in June 2008, the RO granted service connection for residuals of trauma, degenerative changes, lumbar spine with muscular pain, evaluated as 20 percent disabling; residuals of trauma, cervical spine degenerative changes, evaluated as 10 percent disabling; and trochanteric bursitis, right hip, evaluated as 10 percent disabling.  An effective date of February 9, 2005, was also assigned for the grant of service connection for these disabilities.  The combined disability rating assigned was increased to 60 percent because of the newly service-connected disabilities.

In a Notice of Disagreement received in June 2008, the Veteran disagreed with the 60 percent combined rating assigned for his service-connected disabilities arguing that it should be 80 percent.  In the Statement of the Case issued in November 2008, the RO noted that an overall disability rating was determined by combining the separate ratings according to the formula presented in the "combined ratings table" at 38 C.F.R. § 4.25.  The RO also presented the table to the Veteran in the pertinent laws, regulations and rating schedule provisions section.  It further advised him that his combined rating should be 60 percent rather than 80 percent (the rating percentage that would be arrived at if the ratings for each individual service-connected disability were simply added together).  In response, in a statement attached to his VA Form 9, the Veteran attacked the validity of the combined rating table.

Calculating the proper combined evaluation requires the use of 38 C.F.R. § 4.25 and the Combined Ratings Table found therein.  See 38 C.F.R. § 4.25. Table I, Combined Ratings Table, results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.

To use Table I, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability and then combined with use of Table I.  For example, if there are two disabilities, the degree of one disability will be read in the left column and the degree of the other in the top row, whichever is appropriate.  The figures appearing in the space where the column and row intersect will represent the combined value of the two.  This combined value will then be converted to the nearest number divisible by 10, and combined values ending in 5 will be adjusted upward.  Thus, with a 50 percent disability and a 30 percent disability, the combined value will be found to be 65 percent, but the 65 percent must be converted to 70 percent to represent the final degree of disability.  Similarly, with a disability of 40 percent, and another disability of 20 percent, the combined value is found to be 52 percent, but the 52 percent must be converted to the nearest degree divisible by 10, which is 50 percent.

If there are more than two disabilities, the disabilities will also be arranged in the exact order of their severity, and the combined value for the first two will be found as previously described for two disabilities.  The combined value, exactly as found in Table I, will be combined with the degree of the third disability (in order of severity).  The combined value for the three disabilities will be found in the space where the column and row intersect, and if there are only three disabilities will be converted to the nearest degree divisible by 10.  Thus, if there are three disabilities ratable at 60 percent, 40 percent, and 20 percent, respectively, the combined value for the first two will be found opposite 60 and under 40 and is 76 percent.  This 76 will be combined with 20 and the combined value for the three is 81 percent.  This combined value will be converted to the nearest degree divisible by 10 which is 80 percent.  The same procedure will be employed when there are four or more disabilities, and so forth.  38 C.F.R. § 4.25.  Noncompensable ratings, by their nature, do not combine to increase a veteran's overall combined rating.

As of the April 2008 rating decision, the Veteran had the following service-connected disabilities and their corresponding disability rating:  PTSD, 30 percent; residuals of trauma, degenerative changes, lumbar spine with muscular pain, 20 percent; trochanteric bursitis, right hip, 10 percent; residuals of trauma, cervical spine degenerative changes, 10 percent; tinnitus, 10 percent; and hearing loss, 0 percent.  By use of the combined ratings table, 30 percent combined with 20 percent leading to a 44 percent combined value; 44 percent combined with 10 percent leading to a 50 percent value; 50 percent combined with 10 percent leading to a 55 percent value; and 55 percent combined with 10 percent rating leading to a 60 percent value.  No conversion to the nearest degree divisible by 10 is necessary as the combined result is actually 60 percent. Thus, the RO, in the April 2008 rating decision, accurately calculated a combined disability rating of 60 percent.

As noted above, the computation of the combined evaluation does not operate by way of simply adding all separate disability percentages.  There is an important distinction between adding percentages together and combining percentages together using the Combined Ratings Table.  The Combined Ratings Table is employed to obtain an evaluation which reflects the "efficiency" of veterans, as being affected first by the most disabling condition followed by less disabling conditions in descending order.
 
Thus, in summary, the Board finds that the combined rating for the Veteran's service-connected disabilities was accurately calculated in the April 2008 rating decision.  Accordingly, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As noted in the analysis above, the Veteran's claim was received in February 2005.  The RO wrote to the Veteran in November 2007.  The Veteran was advised of the evidence required to substantiate his claims.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claims.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was asked to submit any medical reports that he possessed.  The letter also provided notice on how VA determined effective dates and disability ratings.  See Dingess.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim for an earlier effective date.  As noted above, the outcome is affected by when an application was received, and there has been no suggestion that a claim was received earlier, except for the 1984 one that was abandoned.  All available evidence pertaining to the Veteran's claim has been obtained.  The Veteran identified no additional source of evidence in his current claim.  The Veteran elected to not have a hearing in his case.  

In regard to the issue of whether the calculation of the Veteran's combined rating of 60 percent was proper in the April 2008 rating decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim because the appeal turns on a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).


ORDER

Entitlement to an effective date earlier than February 9, 2005, for the grant of service connection for lumbar spine disability, cervical spine disability, and right hip disability is denied.

The calculation of the combined evaluation of 60 percent in the April 2008 rating decision was proper; the appeal of this issue is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


